DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 11/24/2020, with respect to the objection to Claim 1, have been fully considered and are persuasive.  The informality has been removed from Claim 1; therefore, the objection to Claim 1 has been withdrawn. 
Applicant's arguments filed 11/24/2020, regarding the rejections made under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that Ellis does not disclose at least one recess provided in a base section.  The applicant argues that Ellis discloses a blisk, which is a rotatory body having integrated blades, and therefore Ellis does not teach a positioning element, and a person having ordinary skill in the art would not incorporate the alleged recess of Ellis into the base section of Albers without introducing significant mechanical points of failure.  The applicant also argues that Ellis, since it is directed to an integral blisk, cannot teach or suggest locating a recess between two neighboring uptake openings, and that Ellis actually discloses the alleged recess directly below an airfoil, not between two neighboring airfoils.  Because of this, the applicant argues that the combination of Albers and Ellis fails to teach or suggest each and every limitation of Claim 1.  The Office respectfully disagrees.  First, Ellis does not disclose a blisk, which in the art is known generally as a one-piece bladed disk, but rather a vane assembly for a gas turbine engine, and Ellis does disclose a base section (elements 21 and 23, the radially inner elements upon which the airfoils sit) in this assembly with a recess (28) as claimed.  In addition, one of ordinary skill in the art .
[AltContent: arrow][AltContent: textbox (Recess between neighboring airfoils (and thus between the portions of the base section in which the airfoils are placed))][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    858
    564
    media_image1.png
    Greyscale

The combination of Albers and Ellis does disclose a positioning element for a guide vane arrangement of a gas turbine, wherein the positioning element comprises a base section and at least one recess provided in said base section and arranged between two neighboring uptake .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers (US Publication No: 2015/0132124) in view of Ellis (US Patent No: 7,229,245).
Regarding Claim 1: Albers discloses a positioning element (Figures 1 & 6, No. 100) for a gas turbine. The positioning element comprises a base section (1) curved in a peripheral direction (Figure 6, direction “u”); a plurality of uptake openings (33) arranged next to each other in the peripheral direction on the base section (Figure 6), whose aperture axes run substantially in a radial direction (direction “r”) and which are designed to take up a respective radially inner guide vane section (Figures 1 & 6); and a coupling section (9) provided on the base section, wherein the coupling section is configured to be coupled to a seal carrier (3) of a seal arrangement (Figures 1 & 6).  Albers, however, fails to disclose at least one recess being provided in the base section formed as a slot, the at least one recess being arranged between two neighboring uptake openings and running through a radially inner face of the base section towards an outside of the base section at least in the radial direction, such that the at least one recess does not cut through the entirety of the base section.
Ellis teaches a base positioning element (Figure 2, No. 21) for a gas turbine, the positioning element comprising a plurality of vanes (30) and at least one recess (Figures 2-4, No. 28) provided in the base section and formed as a slot, the at least one recess being arranged between two neighboring vanes (Figures 2-3) and running through a radially inner face (radially inner face of inner rail 23) of the base section towards an outside of the base section at least in the radial direction, such that the at least one recess does not cut through the entirety of the base section (Figure 2-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the base section of the positioning element of Albers with at least one recess, as taught by Ellis, for the purpose of reducing 
Regarding Claim 3: Albers, as modified by Ellis, discloses the positioning element according to Claim 1, wherein the coupling section includes at least one axially front groove and one axially rear groove (Albers: see annotated figure in previous Office Action), which run on the base section along the peripheral direction (Albers: Figures 1 & 6).
Regarding Claim 4: Albers, as modified by Ellis, discloses the positioning element according to Claim 3, wherein the axially front groove and the axially rear groove have substantially the same distance in the radially direction from a radially inner side of the base section (Albers: see previous OA).
Regarding Claim 5: Albers, as modified by Ellis, discloses the positioning element according to Claim 1, wherein the at least one recess runs in an axial direction between two uptake openings of the plurality of uptake openings (Ellis: Figures 2-3).
Regarding Claims 7---8: Albers, as modified by Ellis, discloses the positioning element according to Claim 5, wherein the at least one recess has a uniform height and width along the axial direction (Ellis: Figures 2-3).
Regarding Claim 11: Albers, as modified by Ellis, discloses the positioning element according to Claim 3, wherein the axially front groove and the axially rear groove have a different distance from a radially inner side of the base section (Albers: see previous OA).
Regarding Claim 15: Albers, as modified by Ellis, discloses the positioning element according to Claim 1, wherein the positioning element is configured in a guide vane carrier arrangement (Albers: Figures 1 & 6).
Regarding Claim 17: Albers, as s modified by Ellis, discloses the positioning element according to Claim 1, wherein the at least one recess has a quadrilateral cross-sectional shape (Ellis: see annotated figure in previous OA).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers and Ellis as applied to claim 1 above, and further in view of Capozzi (US Publication No: 2014/0140822).
Regarding Claim 2: Albers, as modified by Ellis, discloses the positioning element according to Claim 1, wherein the element is ring-shaped (Figure 6); however, Albers fails to disclose the element comprising two semicircular base sections.
Capozzi teaches a positioning element (Figure 2, No. 32) for a gas turbine, wherein the element is ring-shaped (Figure 2) and comprises two semicircular base sections (Figure 2; Paragraph [0031], Lines 12-14).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the positioning element of Albers, as modified by Ellis, with two semicircular base sections, as taught by Capozzi, for the purpose of reducing flow disruptions the can affect the intended purpose of the guide vanes (Paragraph [0005], Lines 4-11; Paragraph [0006], Lines 1-2).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers and Ellis as applied to claim 1 above, and further in view of Turzig (US Patent No: 8,075,265).
Regarding Claim 9: Albers, as modified by Ellis, discloses the positioning element according to Claim 1; however, Albers fails to disclose the recess running in a 
Turzig teaches a positioning element (Figure 3, No. 10) for a guide vane stage of a gas turbine (Column 1, Lines 16-18), wherein the positioning element comprises a
recess (13) that runs in a peripheral direction in an axially rear region of the element (Figure 3) so that outer walls of uptake openings (12) are visible.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the recess of the positioning element of Albers, as modified by Ellis, run in a peripheral direction so that the substantially cylindrically shaped outer walls of the uptake openings are visible, as taught by Turzig, for the purpose of reducing expenditure on manufacturing and assembly when fixing the guide vanes to the element and facilitating the exchange of guide vanes during repair or maintenance work (Column 1, Lines 47-53).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers and Ellis as applied to claim 1 above, and further in view of Langer (US Patent No: 4,365,933).
Regarding Claim 10: Albers, as modified by Ellis, discloses the positioning element according to Claim 1; however, Albers fails to disclose the at least one recess being bounded in the axial direction by an axially front wall section.
Langer teaches a positioning element (Figure 1, No. 1) for a guide vane arrangement of a gas turbine. The element comprises a base section (4), a plurality of uptake openings (9), and at least one recess (5) provided in the base section, the recess being arranged between two neighboring uptake openings (Figure 1), wherein the at least 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one recess of the element of Albers, as modified by Ellis, bounded in the axial direction by an axially front wall
section, as taught by Langer, for the purpose of maintaining the base section as an integral assembly (Column 3, Lines 28-32).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745